Case 6:19-cv-00296-JDK-KNM Document 31 Filed 11/17/20 Page 1 of 2 PageID #: 145




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

  DEBBIE BROWN,                                      §
                                                     §
        Plaintiff,                                   §
                                                     §    CASE NO. 6:19-cv-00296-JDK-KNM
  v.                                                 §
                                                     §
  WALMART #6467, et al.,                             §
                                                     §
        Defendants.                                  §
                                                     §

                    ORDER ADOPTING REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

         This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

 28 U.S.C. § 636. On October 23, 2020, Judge Mitchell issued a Report and Recommendation

 (Docket No. 29) recommending that Defendants’ Rule 12(b)(6) Motion to Dismiss (Docket No.

 24) and Supplemental Briefing (Docket No. 28) be granted.               Plaintiff, proceeding pro se,

 filed written objections (Docket No. 30) on November 6, 2020.

         In the motion to dismiss and supplemental briefing, Defendants assert that Plaintiff did not

 timely file this lawsuit within the statutory ninety-day time period provided in 28 U.S.C. § 2000e-

 5(f)(1). Plaintiff did not file a response to the motion or supplemental briefing. In the Report and

 Recommendation, Judge Mitchell concluded that Plaintiff failed to state a claim upon which relief

 may be granted because the lawsuit was not timely filed. Plaintiff filed written objections asserting

 that she was discriminated against due to her race, retaliated against after filing a complaint, and

 harassed due to a disability. Plaintiff’s written objections do not address the timeliness of the filing

 of this lawsuit.

         The Court reviews objected-to portions of the Report and Recommendation de novo. FED.

 R. CIV. P. 72; 28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo determination of


                                              Page 1 of 2
Case 6:19-cv-00296-JDK-KNM Document 31 Filed 11/17/20 Page 2 of 2 PageID #: 146




 those portions of the report or specified proposed finding and recommendation to which objection

 is made.”). The Court conducting a de novo review examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending

 the time to file objections from ten to fourteen days). Having made a de novo review of the written

 objections filed by Plaintiff in response to the Report and Recommendation, the Court concludes

 that the findings and conclusions of the Magistrate Judge are correct and the objections are

 without merit. Plaintiff did not file her lawsuit within the statutory ninety-day period for filing

 suit.

         Accordingly, it is hereby ORDERED that Plaintiff’s objections are OVERRULED and

 the Magistrate Judge’s Report (Docket No. 29) is ADOPTED. Defendants’ Rule 12(b)(6)

 Motion to Dismiss (Docket No. 24) and Supplemental Briefing (Docket No. 28) are

 GRANTED. This civil action is DISMISSED WITH PREJUDICE. All pending motions are

 DENIED as MOOT.

         So ORDERED and SIGNED this 17th day of November, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
